
	
		III
		110th CONGRESS
		1st Session
		S. RES. 356
		IN THE SENATE OF THE UNITED STATES
		
			October 25, 2007
			Mr. Durbin (for himself
			 and Mr. Sanders) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		RESOLUTION
		Affirming that any offensive military
		  action taken against Iran must be explicitly approved by Congress before such
		  action may be initiated.
	
	
		Whereas article I, section 8, of the Constitution of the
			 United States vests in Congress all power to declare war: Now, therefore, be
			 it
		
	
		That any offensive military action
			 taken by the United States against Iran must be explicitly approved by Congress
			 before such action may be initiated.
		
